Citation Nr: 0929539	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  07-35 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Counsel



INTRODUCTION

The Veteran served on active duty from April 1957 to April 
1978.  He died in June 2005.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In that decision, the RO 
denied service connection for the cause of the Veteran's 
death.

In her November 2007 substantive appeal (VA Form 9), the 
appellant requested a hearing before a Veterans Law Judge at 
the RO.  However, a July 2009 report of contact (VA Form 119) 
reflects that the appellant requested that the hearing be 
cancelled.


FINDINGS OF FACT

1.  At the time of his death, the Veteran was service 
connected for residuals of low back strain and chronic left 
knee injury, each rated 10 percent disabling effective May 1, 
1978.

2.  The death certificate lists the cause of death as 
metastatic colon cancer.

3.  The Veteran's colon cancer was not related to service, 
and did not manifest within the one-year presumptive period.

4.  The Veteran's lung cancer was not primary and was not 
related to service.

5.  The Veteran did not set foot in Vietnam, nor has in-
service exposure to herbicides been demonstrated. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met. 38 U.S.C.A. §§ 1112, 1116, 
1310 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303, 3.307, 
3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In a September 2005 pre-rating letter, the RO satisfied the 
second and third elements of the duty to notify by 
delineating the evidence VA would assist the appellant 
in obtaining and the evidence it was expected that she would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, 
the September 2005 letter complied with this requirement.

The Veteran's status as a Veteran has been satisfied.  She 
was not notified of the other elements of the Dingess notice, 
to the extent that these elements would apply to a claim for 
service connection for the cause of the Veteran's death.  As 
to the disability rating and effective date, as the claim is 
being denied and no disability rating or effective date is 
being assigned, the failure to advise the appellant of these 
elements is not prejudicial. 

As to the first element of VCAA notification, in the context 
of a claim for Dependency and Indemnity Compensation (DIC) 
benefits, which includes a claim of service connection for 
the cause of the Veteran's death, section 5103(a) notice must 
be tailored to the claim. The notice should include (1) a 
statement of the conditions, if any, for which a Veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  Unlike a claim to 
reopen, an original DIC claim imposes upon VA no obligation 
to inform a DIC claimant who submits a nondetailed 
application of the specific reasons why any claim made during 
the deceased Veteran's lifetime was not granted. Where a 
claimant submits a detailed application for benefits, VA must 
provide a detailed response. Hupp v. Nicholson, 21 Vet. App. 
342 (2007).

The appellant did not submit a detailed application for DIC 
benefits, and VA therefore was not required to explain why 
any claim made during the Veteran's lifetime was not granted.  
The September 2005 letter indicated that to support her 
claim, the appellant had to show that the Veteran died while 
on active duty or that the Veteran died from a service-
connected injury or disease.  The letter also asked the 
appellant to provide medical evidence that would show a 
reasonable possibility that the condition that contributed to 
the Veteran's death was caused by injury or disease that 
began in service.  The letter also explained that, in order 
to establish entitlement based on Agent Orange exposure, 
there had to be evidence that the Veteran was exposed to 
Agent Orange during service and that, if he served in 
Vietnam, it would be conceded that the Veteran was exposed, 
but it had to be shown that he physically served or visited 
Vietnam. 

Thus, the letter did not fully comply with Hupp because it 
did not contain a statement of the conditions for which a 
Veteran was service connected at the time of his or her 
death, although it did contain an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a previously service-connected condition as well as an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.

Prejudicial error occurs in the context of VCAA notice only 
when such error affects "the essential fairness of an 
adjudication" or "has the natural effect of producing 
prejudice."  Dunlap v.  Nicholson, 21 Vet. App. 112, 118 
(2007).  Appellants must generally identify "with 
considerable specificity": (1) how the VCAA notice was 
defective and (2) how the lack of notice and evidence was 
prejudicial or affected the essential fairness of the 
adjudication.  Id.  See also Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (holding that a party alleging defective VCAA 
notice has the burden of showing how the defective notice was 
harmful).

To the extent that the RO did not comply with all of the Hupp 
requirements, there has been no allegation or showing of 
prejudice due to this lack of notice.  In fact, as discussed 
below, the appellant's theory of entitlement, explained in 
her letters to the RO, reflects that she understood the 
requirements for showing entitlement to service connection 
for the cause of the Veteran's death in this case.  She 
argued that the Veteran's lung cancer was a primary rather 
than a metastatic cancer, and that she should be entitled to 
service connection for the cause of the Veteran's death 
because he served in Vietnam (thus rendering the lung cancer 
presumptively service-related). 

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records, service personnel records, all identified VA 
treatment records, the Veteran's death certificate, and a 
letter from a private physician as to the cause of his death.  
The RO also requested and received a response from the 
National Personnel Records Center (NPRC) as to whether the 
Veteran served in Vietnam or was exposed to Agent Orange.

No VA opinion has been obtained.  In a cause of death claim 
VA has a duty to obtain a medical opinion when such opinion 
is "necessary to substantiate the claimant's claim for a 
benefit."  DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008) 
(holding provisions of 38 U.S.C.A. § 5103A(d) pertaining to 
duty to obtain opinions in service connection claims are 
inapplicable to DIC claims based on service connection for 
the cause of death).  

In this claim, there is no evidence (or allegation) that the 
service connected conditions caused or contributed to the 
Veteran's death.  There is also no competent evidence that 
the fatal cancers may be related to service.  Moreover, on 
the question of whether the Veteran's colon or lung cancer 
was primary, discussed in detail below, there is no competent 
evidence indicating that the lung cancer may have been 
primary and there is competent opinion that the cancer was 
metastatic.  Therefore, a VA examination as to the cause of 
the Veteran's death is not required.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for service connection for the cause 
of the Veteran's death is thus ready to be considered on the 
merits.


Analysis

Pursuant to 38 U.S.C.A. § 1310, DIC is paid to a surviving 
spouse of a qualifying Veteran who died from a service- 
connected disability.  See Darby v. Brown, 10 Vet. App. 243, 
245 (1997).

The death of a Veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principle cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death. It is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312.

In determining whether the disability that resulted in the 
death of the Veteran was the result of active service, the 
laws and regulations pertaining to basic service connection 
apply. 38 U.S.C.A. § 1310.

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

In a DIC claim based on cause of death, the first Caluza 
requirement, "evidence of a current disability, will always 
have been met (the current disability being the condition 
that caused the Veteran to die)". Carbino v. Gober, 10 Vet. 
App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 
F.3d 32 (Fed. Cir. 1999).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr; 21 Vet. App. at 307; 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran died in June 2005. The immediate, and only, cause 
of death listed on the death certificate was metastatic colon 
cancer.  At the time of the Veteran's death, service 
connection was in effect residuals of a low back strain and 
chronic left knee injury, each rated 10 percent disabling 
effective May 1, 1978.

The appellant does not contend, and the evidence does not 
reflect, that either service-connected disability caused or 
contributed to the Veteran's death.  Rather, as noted above, 
she claims that the Veteran's death was caused by lung 
cancer, which should be considered presumptively service-
related based on the Veteran's exposure to Agent Orange.  Dr. 
Helm wrote in a September 2007 letter that the Veteran's lung 
and tracheal cancers were significant contributing factors in 
his death.  The death certificate listed only metastatic 
colon cancer as the cause of death and did not list any other 
causes.  Different regulations provide for providing for 
service connection on a presumptive basis for these diseases: 
colon cancer is a chronic disease while lung cancer is a 
disease associated with exposure to Agent Orange as well as a 
chronic disease.

Colon and lung cancer, as malignant tumors, are chronic 
diseases which are presumed to have been incurred in service 
if manifested to a compensable degree within one year of 
separation from service in a Veteran such as this one who 
served 90 days or more of active service during a war period 
or after December 31, 1946 or if manifested in service and at 
any time thereafter.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.303(d), 3.307(a), 3.309(a).  Cancer of the lung and trachea 
are respiratory cancers considered diseases associate with 
exposure to Agent Orange.  38 U.S.C.A. § 1116(a)(2)(F); 
38 C.F.R. § 3.309(e).  A Veteran who was exposed to Agent 
Orange is entitled to service connection on a presumptive 
basis for cancer of the lung and trachea if they manifest at 
any time after service.  38 C.F.R. § 3.307(a)(6)(ii).  
Moreover, a Veteran who served in Vietnam between January 
1962 and ending in May 1975 is presumed to have been exposed 
to Agent Orange.  38 C.F.R. § 3.307(a)(6)(iii).  

The appellant does not contend, and the evidence does not 
show, that the colon cancer listed as the cause of death on 
the death certificate was related to the Veteran's service or 
manifested within the one-year presumptive period.  The 
service treatment records are negative for colon-related 
symptoms and the examinations during service, including in 
May 1965, June 1966, July 1967, February 1974, September 
1974, July 1976, and the December 1977 retirement 
examination, did not indicate any abnormalities of the anus, 
rectum, or genitourinary system, other than a small 
varicocele noted on the December 1977 retirement examination.  
The Veteran was not diagnosed with colon cancer until many 
years after service and there is no evidence or opinion that 
the Veteran's colon cancer may be related to service.  
Rather, the appellant contends that the Veteran's death was 
caused by lung cancer which is presumed to be service-related 
based on the Veteran's service in Vietnam.

In order to establish service connection on this basis, the 
appellant must establish three elements.  First, that the 
Veteran died from lung cancer.  Second, that the lung cancer 
was primary rather than metastatic.  Third, that the Veteran 
served in Vietnam.

With regard to the first element, the death certificate lists 
the single cause of death as colon cancer, while Dr. Helm 
indicated in his September 2007 letter that lung and tracheal 
cancers were significant contributing factors in the 
Veteran's death.  Neither the death certificate nor any other 
document explains the rationale for the conclusion that the 
Veteran's death was due to colon cancer and Dr. Helm did not 
explain the reasons for his conclusion.  The histories 
recorded during treatment, however, show that the Veteran's 
history included iron deficiency anemia in 2002 with a 
positive fecal occult blood test (FOBT), at which time he 
declined an endoscopy.  He was also found to have several 
metases in the lungs on CT scan and these were found several 
years after the positive FOBT.  Treatment records do show 
treatment for colon cancer that metastasized to the lung and 
other areas. 

A cancer metastasizing from another primary site does not 
warrant invoking the presumption of service connection due to 
Agent Orange exposure. See Darby v. Brown, 10 Vet. App. at 
246.  Moreover, presumptive service connection due to Agent 
Orange exposure has been made expressly subject to the 
provisions of 38 U.S.C.A. § 1113.  See 38 U.S.C.A. § 
1116(a)(1).  Section 1113(a) provides that the presumption 
contained in section 1116 is not applicable where there is 
evidence to establish that a disease that is a recognized 
cause of a disease within the purview of section 1116 has 
been suffered between the date of separation from service and 
the onset of any such disease. 

In a precedent opinion interpreting the effect of section 
1113 on claims for presumptive service connection on an Agent 
Orange basis, VA's General Counsel has held that presumptive 
service connection may not be established under 38 U.S.C.A. § 
1116 and 38 C.F.R. § 3.307(a) for a cancer listed in 38 
C.F.R. § 3.309(e) as being associated with herbicide exposure 
if the cancer developed as the result of metastasis of a 
cancer that is not associated with herbicide exposure.  
VAOPGCPREC 18-97, 62 Fed. Reg. 37954 (1997).  Precedent 
opinions of the General Counsel are binding on the Board.  
See 38 U.S.C.A. § 7104(c).

Thus, if the Veteran's lung cancer was metastatic rather than 
primary, service connection for the cause of his death would 
not be warranted on a presumptive basis even if he otherwise 
met the presumptive requirements.  The only competent 
evidence on this issue is to the effect that the colon cancer 
was primary and metastasized to the lungs and other parts of 
the body.  

An April 2005 VA treatment note contains an assessment, after 
examination, of "colon mass with mets to liver and lungs."  
An April 2005 VA report of a CT scan of the chest and abdomen 
contains an impression of soft tissue mass of ascending colon 
most likely due to carcinoma of cecum with nodal metases and 
significant retroperitoneal and moderate mediastinal 
metastatic lymphadenopathy, three metastatic foci in the 
liver and multiple hematogenous pulmonary nodular metastes.  
A May 2005 general surgery consult report reiterated the CT 
scan report as indicating metastatic disease in the lung and 
chest with findings consistent with adenocarcinoma of the 
colon, and concluded with an impression of "patient with 
cecal colon cancer."  A June 2005 VA hospital discharge 
summary contains a discharge diagnosis of advanced metastatic 
cecal carcinoma.

Thus, each physician who addressed this issue concluded that 
the Veteran's primary cancer was colon cancer, which had 
metastasized to his lungs and other parts of his body these 
findings were supported by clinical history and diagnostic 
studies.  In her substantive appeal, the appellant contended 
that this theory of the metastization of the Veteran's cancer 
was never proven.  In handwritten notes on a copy of the 
April 2005 VA treatment note, she also wrote that the 
statement, "colon mass with mets to liver and lungs" was 
never proven, as there was no diagnostic biopsy done to 
either organ.  

As a lay person, the appellant lacks the requisite expertise 
to say that a biopsy would be necessary to support the 
conclusions of the multiple medical professionals.  The fact 
that each physician rendered their opinion after an 
examination of the Veteran, or in connection with an analysis 
of medical or radiographic evidence, entitles these opinions 
to at least some probative weight.  Cf. Hogan v. Peake, 544 
F.3d 1295, 1297 (2008) ("Clearly an opinion from a licensed 
counselor regarding the etiology of a claimant's 
psychological disorder must be considered as 'evidence' of 
whether the disorder was incurred in service").

Significantly, there is no competent medical evidence or 
opinion on this issue to the contrary of those of the 
treatment providers, and the appellant has not identified or 
alluded to such medical evidence or opinion.  Dr. Helm wrote 
only that the Veteran's lung and tracheal cancers were 
significant contributing factors in his death; he did not 
address whether these cancers were primary or due to the 
colon cancer. 

The Board has considered the arguments of the appellant as to 
the probative value of the medical opinions rendered on this 
issue, there is no evidence that the appellant has the 
requisite knowledge or training to render a probative opinion 
on the question of which of the Veteran's cancers was 
primary.  While a layperson can provide evidence as to some 
questions of etiology or diagnosis, the question of the 
origin of the Veteran's cancer, which would require more than 
direct observation to resolve, is not in the category of 
questions that lend themselves to resolution by lay 
observation.  See Robinson v. Shinseki, No. 2008-7096, 312 
Fed. Appx. 336 (Fed. Cir. Mar. 3, 2009) (unpublished) 
(Board's broad statement indicating that layperson can never 
provide competent evidence on any question of etiology or 
diagnosis contradicts the Federal Circuit's holding in 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See 
also Jandreau, 492 F.3d at 1376 (lay witness capable of 
diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-
309 (lay testimony is competent to establish the presence of 
varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 
462 (2007) (unlike varicose veins or a dislocated shoulder, 
rheumatic fever is not a condition capable of lay diagnosis).  
Thus, the appellant is not competent to opine on this 
question, and her statements asserting that the Veteran's 
lung cancer rather than his colon cancer was primary are not 
probative as to this question.

Therefore, the only competent evidence on this question 
reflects that the Veteran's colon cancer was primary and 
metastasized to his lungs.  Service connection for the cause 
of the Veteran's death is therefore not warranted under the 
theory that lung cancer caused the Veteran's death and is 
presumptively service-related because of the Veteran's 
exposure to Agent Orange.

The Board also notes that there is in any event no evidence 
that the Veteran set foot in Vietnam, warranting the 
presumption that he was exposed to Agent Orange. "Service in 
the Republic of Vietnam" includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam. 38 C.F.R. § 3.307.  The presumption requires that 
the Veteran actually set foot on land in Vietnam.  Haas v. 
Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97.

The NPRC indicated that it was unable to determine whether 
the Veteran had in country service in Vietnam, and that there 
was no record of exposure to herbicides.  The service 
personnel records list various locations of the Veteran's 
service, including Iceland, Turkey, Taiwan, and Thailand, but 
not Vietnam.  The appellant argues that the Veteran was a red 
beret soldier in Thailand and was exposed to Agent Orange.  
While a claimant can seek to prove exposure to Agent Orange 
even where such exposure is not presumed, the appellant had 
not offered any evidence in support of such an assertion.

In addition, even where presumptive service connection has 
not been established, a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. 
Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996); 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  However, 
the appellant has not argued, and the evidence does not 
reflect, that the Veteran's lung cancer, even if the cause of 
his death, was related to service.

The in-service examinations, including those of May 1965, 
June 1966, July 1967, February 1974, September 1974, and the 
December 1977 retirement examination, did not indicate any 
abnormality of the lungs or chest.  Chest X-rays on these 
examinations were within normal limits or negative.  

Moreover, while there were references to chest pain, none of 
the diagnoses made after evaluation of these symptoms, 
indicated lung cancer or lung disease.  For example , a 
November 1961 treatment note indicated that the Veteran 
complained of chest pain but the impression was no disease; a 
September 1963 treatment note indicated that there was pain 
in the chest and right arm, and the impression was recurrent 
osteochondrosis; an August 1966 treatment note indicated 
chest pain and diagnosed a probable rib condition; and a 
November 1970 treatment note diagnosed a pulled chest muscle.

The Board acknowledges the thoughtful nature of the 
appellant's arguments, and well as her statements regarding 
her difficult family and financial circumstances.  However, 
the Board is bound by the applicable statutes and 
regulations.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 
20.101(a) (2008).  Those statutes and regulations require 
that the appellant's claim must be denied.  Even assuming 
that the Veteran's lung cancer caused his death, there is no 
evidence that it may be presumed to be service-related as a 
primary cancer, there is in any event no evidence that the 
Veteran served in Vietnam and is presumed to have been 
exposed to Agent Orange or evidence that he was in fact 
exposed to Agent Orange, and there is no evidence that his 
lung or colon cancer was related to service.  For these 
reasons, the claim must be denied.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 
at 55-56.


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


